Case 1:18-cr-00693-RMB Document 103-6 Filed 06/17/19 Page 1 of 11




                        EXHIBIT G
Case 1:18-cr-00693-RMB Document 103-6 Filed 06/17/19 Page 2 of 11
Case 1:18-cr-00693-RMB Document 103-6 Filed 06/17/19 Page 3 of 11
Case 1:18-cr-00693-RMB Document 103-6 Filed 06/17/19 Page 4 of 11
Case 1:18-cr-00693-RMB Document 103-6 Filed 06/17/19 Page 5 of 11
Case 1:18-cr-00693-RMB Document 103-6 Filed 06/17/19 Page 6 of 11
6/12/2019                   Banned from leaving the country
                    Case 1:18-cr-00693-RMB                  Panamanian
                                                      Document         lawyer investigated
                                                                    103-6                  for Panama Papers
                                                                                Filed 06/17/19        Page| Panama Today
                                                                                                             7 of 11
                                 (/)




 (/)
  (https://www.facebook.com/Panama-Today-News-566318103544063/)
  (https://twitter.com/panamatodaynews)
  (https://www.instagram.com/panamatodaynews/)
  (https://www.youtube.com/channel/UCuqbI9tos3wDLpjn9MbCZQw)
  Search ...


              



  LAST MINUTE

     The elected president of Panama, Laurentino Cortizo, said that "the country needs
     peace" (/panama/elected-president-panama-laurentino-cortizo-said-country-needs-peace-
     9411)

  Spanish Version


 Banned from leaving the country
 Panamanian lawyer investigated for
 Panama Papers
 Editor (/taxonomy/term/8) | Sat, 01/12/2019 - 12:09
:


https://www.panamatoday.com/panama/banned-leaving-country-panamanian-lawyer-investigated-panama-papers-8930                1/13
 6/12/2019                   Banned from leaving the country
                     Case 1:18-cr-00693-RMB                  Panamanian
                                                       Document         lawyer investigated
                                                                     103-6                  for Panama Papers
                                                                                 Filed 06/17/19        Page| Panama Today
                                                                                                              8 of 11
(https://www.facebook.com/sharer/sharer.php?
                                  (/)
=https://www.panamatoday.com/panama/banned-leaving-country-panamanian-lawyer-
vestigated-panama-papers-8930)
 (https://twitter.com/intent/tweet?
iginal_referer=https://www.panamatoday.com/panama/banned-leaving-country-panamanian-
wyer-investigated-panama-papers-8930
w_p=tweetbutton&url=https://www.panamatoday.com/panama/banned-leaving-country-
anamanian-lawyer-investigated-panama-papers-8930&via=panamatodaynews&text=Banned
om leaving the country Panamanian lawyer investigated for Panama Papers)
 (mailto:?subject=Banned from leaving the country Panamanian lawyer investigated for
anama Papers&body=Banned from leaving the country Panamanian lawyer investigated for
anama Papers https://www.panamatoday.com/panama/banned-leaving-country-panamanian-
wyer-investigated-panama-papers-8930)




  wikipedia.org


  The Panamanian lawyer Ramses Owen, to whom the US Department of Justice made charges
  within the investigation of the Panama Papers, was bene ted by the justice of his country with
  the change of his provisional detention for the prohibition of leaving the country, said this
  Friday an of cial source.


 https://www.panamatoday.com/panama/banned-leaving-country-panamanian-lawyer-investigated-panama-papers-8930                2/13
6/12/2019                   Banned from leaving the country
                    Case 1:18-cr-00693-RMB                  Panamanian
                                                      Document         lawyer investigated
                                                                    103-6                  for Panama Papers
                                                                                Filed 06/17/19        Page| Panama Today
                                                                                                             9 of 11
 The change comes despite the plenary session of the Supreme Court of Justice of Panama (SCJ),
                                 (/)
 in ruling on a Habeas Corpus led in Owens' favor, declared the personal precautionary
 measure of provisional detention decreed against the lawyer, said in a statement the Judicial
 Branch (JB).

 Against Owens the Panamanian justice follows a process "as an alleged offender of crimes
 against the economic order, speci cally money laundering, known as the 'Panama Papers' case".

 Owens was apprehended on December 6 in the sector of Costa del Este, an exclusive
 neighborhood of the Panamanian capital, "in moments he was entering his residential", said on
 that occasion to Acan-Efe an of cial source.

 The US Department of Justice announced on December 4 charges against 4 people related to
 the investigation of the Panama Papers, in what are the rst prosecutions of people involved in
 this investigation linked to international money laundering.

 Ramses Owens, Dirk Brauer, Richard Gaffey and Harald von der Goltz were indicted, in the
 Southern District Court of New York, of electronic fraud, tax fraud, money laundering and other
 crimes related to their roles in a criminal scheme allegedly perpetrated by the Panamanian law
   rm Mossack Fonseca.

 In the ruling issued this Thursday in Panama, the plenary of the SCJ imposes on Owens the
 prohibition to leave the territory of the Republic without judicial authorization.

 Also the duty to appear on Monday and Friday of each week before the authority that aired the
 case, and the obligation to reside at the address indicated as his domicile in Panama City,
 having to notify the respective authority in advance of any change of address.

 When substantiating its decision, the plenary concluded that "it is certain that, when
 exceptional scenarios occur, it is permissible to have the application of the most serious of the
 precautionary measures, but in this particular case this is not observed".

 Explains in that sense that the researched "is a Panamanian citizen, maintains domicile in
 national territory and the times that has been required by the investigating agent to carry out
 investigative proceedings, he has appeared".



https://www.panamatoday.com/panama/banned-leaving-country-panamanian-lawyer-investigated-panama-papers-8930                3/13
6/12/2019                   Banned from leaving the country
                   Case 1:18-cr-00693-RMB                   Panamanian
                                                     Document          lawyer investigated
                                                                   103-6                   for Panama Page
                                                                               Filed 06/17/19         Papers | 10
                                                                                                               Panama Today
                                                                                                                  of 11
 Likewise, the CSJ ordered the corresponding authority to "ensure the effectiveness of this
                                 (/)
 measure and issue the orders that prevent the use of the passport or other identi cation
 document necessary to travel" to Owens.

 The Court also instructed to of ciate the National Migration Service, so that the necessary
 measures are taken "for the purpose of prohibiting his departure from the country."

 Last May, Owens was granted bail of US$ 200,000 that he never proceeded to consign, for
 which he was arrested, according to local press reports that were con rmed to Acan-Efe by the
 source.

 In April 2016, hundreds of media outlets had access to the database of Mossack Fonseca and
 revealed that personalities from all over the world hired its services to create offshore
 companies and presumably evade taxes.

 The Panama Papers were the culmination of a year-long investigation by the International
 Consortium of Investigative Journalists and the German newspaper Suddeutsche Zeitung.

 Source-EFE

 :
  (https://www.facebook.com/sharer/sharer.php?
 u=https://www.panamatoday.com/panama/banned-leaving-country-panamanian-lawyer-
 investigated-panama-papers-8930)
  (https://twitter.com/intent/tweet?
 original_referer=https://www.panamatoday.com/panama/banned-leaving-country-
 panamanian-lawyer-investigated-panama-papers-8930
 &tw_p=tweetbutton&url=https://www.panamatoday.com/panama/banned-leaving-country-
 panamanian-lawyer-investigated-panama-papers-
 8930&via=panamatodaynews&text=Banned from leaving the country Panamanian lawyer
 investigated for Panama Papers)
  (mailto:?subject=Banned from leaving the country Panamanian lawyer investigated for
 Panama Papers&body=Banned from leaving the country Panamanian lawyer investigated
 for Panama Papers https://www.panamatoday.com/panama/banned-leaving-country-
 panamanian-lawyer-investigated-panama-papers-8930)


https://www.panamatoday.com/panama/banned-leaving-country-panamanian-lawyer-investigated-panama-papers-8930                   4/13
6/12/2019                   Banned from leaving the country
                   Case 1:18-cr-00693-RMB                   Panamanian
                                                     Document          lawyer investigated
                                                                   103-6                   for Panama Page
                                                                               Filed 06/17/19         Papers | 11
                                                                                                               Panama Today
                                                                                                                  of 11
    Tags:          Hot News (/hot-news)                   panama (/tag/panama)
                                 (/)
   Panama papers (/tag/panama-papers)                                Ramses Owen (/tag/ramses-owen)
   Mossack Fonseca (/tag/mossack-fonseca)




https://www.panamatoday.com/panama/banned-leaving-country-panamanian-lawyer-investigated-panama-papers-8930                   5/13
